DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 7-9, 11-13, 16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13 recite, or similarly recite, inter alia,
“…a contact force measurer comprising at least three force sensors disposed at, at least three different positions, and configured to measure a contact force between the touch sensor and the user by using the at least three force sensors, 
wherein the least three force sensors comprises 
	a first force sensor disposed at a first position and configured to measure a first vector directed from a centroid of the at least three different positions of the least three force sensors to the first position, 
	a second force sensor disposed at a second position and configured to measure a second vector directed from the centroid to the second position, and 
	a third force sensor disposed at a third position and configured to measure a third vector directed from the centroid to the third position; 
a photoplethysmography (PPG) sensor disposed at the centroid of the at least three different positions of the at least three force sensors and configured to obtain a PPG signal while the contact force is being applied between the touch sensor and the user; and 
2a processor configured to determine a vertical direction error which indicates a degree of deviation of a direction of the contact force from a vertical direction to a surface of the touch sensor, by adding the first vector, the second vector and the third vector of the first force sensor, the second force sensor, and the third force sensor, and in response to the vertical direction error being less than or equal to a predetermined threshold value, activate the PPG sensor located at the centroid of the first force sensor, the second force sensor, and the third force sensor, and estimate blood based on the PPG signal and a ratio of the contact force, to the contact area.”
The closest references found during Examiner’s search of the prior art were US 2017/0251935 A1 to Yuen, US 2014/0198071 A1 to Algreatly et al., US 7,127,376 B2 to Nashner. Also close were US 2015/0062078 A1 to Christman et al., US 2013/0296714 A1 to Kassim et al., US 2011/0087112 A1 to Leo et, and WO 2017/152098 A1 to Chandrasekhar et al.
None of these references, alone or in combination with one another or any other prior art reference anticipate or render obvious the inventions of claims 1 and 13 because there is nothing in them that would teach or suggest that one of ordinary skill in the art to use a vertical direction error obtained from a plurality of force sensors to activate a PPG sensor located at the centroid of the plurality of force sensors when the vertical direction error does not excess a predetermined threshold value, and then to estimate blood pressure based on the PPG sensor and a ratio of a contact force and a contact area. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791